RESOLUCIÓN
Examinados el Segundo Informe Especial, la Moción Reiterando Incumplimiento de Orden, ambas presentadas por la Oficina de Inspección de Notarías (ODIN), y la Mo-ción Urgente Exponiendo Postura de la ODIN en Relación a Incumplimiento de Orden de Este Honorable Tribunal Supremo, presentada por el Ledo. Felipe Soto Ortiz, se pro-vee “no ha lugar” a la solicitud del licenciado Soto Ortiz.
Ante el incumplimiento del licenciado Soto Ortiz con las órdenes de este Tribunal, se le suspende inmediata e inde-finidamente del ejercicio de la notaría y se ordena al Algua-cil de este Tribunal que incaute inmediatamente el sello y la obra notarial bajo la custodia del licenciado Soto Ortiz y los entregue al Ledo. Manuel E. Ávila de Jesús, Director de la ODIN, para la correspondiente investigación e informe.
Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.
(JFdo.) Juan E. Dávila Rivera Secretario del Tribunal Supremo